Citation Nr: 1014268	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-05 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.

2.  Entitlement to a rating in excess of 10 percent for right 
wrist perilunate dislocation.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from August 1987 to March 
1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  Thereafter, jurisdiction of the case 
was transferred to the RO in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In December 2008 the Board remanded the Veteran's claims for 
further development.  At that time, the record reflected that 
in November 2002, the Veteran secured representation from the 
Texas Veterans Commission.  Despite the transfer of 
jurisdiction of the case to the Winston-Salem RO, there was 
no indication in the claims file that the Veteran revoked the 
power of attorney of his representative.

In the December 2008 remand, the Board noted that the last 
supplemental statement of the case was issued on August 13, 
2008.  Although the notice letter reflects that a copy was 
sent to the Veteran's current representative from the Texas 
Veterans Commission, there was no VA Form 646 of record, to 
include any argument on behalf of the Veteran. Therefore, a 
remand was issued in order for that action to be completed.

The December 2008 remand instructed the RO or the AMC to send 
the Veteran's representative from the Texas Veterans 
Commission a copy of the supplemental statement of the case 
that was issued on August 13, 2008, and to allow the 
Veteran's Texas Veterans Commission representative to review 
the claims files and submit a VA Form 646 on the Veteran's 
behalf.  

Upon review of the claims file it appears that the AMC issued 
a February 2010 supplemental statement of the case and sent a 
copy to the Texas Veterans Commission.  However, there is no 
record in the claims file of any actions taken to allow the 
Texas Veterans Commission representative an opportunity to 
review the claims file and submit a VA Form 646 on the 
Veteran's behalf.  

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Because the December 
2008 remand instructions were not complied with, a remand is 
warranted to accomplish the remand objectives.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should send the Veteran a 
letter and ask him to clarify if (1) he 
still wishes to continue having the Texas 
Veterans Commission represent him; or, 
(2) if Veteran wishes to designate a 
representative who can assist him locally 
in North Carolina; or, (3) if the Veteran 
wishes to proceed without a 
representative.  

2.  If the Veteran fails to respond, or 
if he indicates that he wishes to have 
the Texas Veterans Commission continue to 
represent him, then the RO/AMC should 
have the claims file forwarded to the 
Texas Veterans Commission for review and 
preparation of a VA Form 646.

3.  If the Veteran decides to designate 
another representative, then the RO/AMC 
should request that the Veteran execute 
and submit a new Power Of Attorney form 
and have the claims file forwarded to the 
new representative for preparation of a 
VA Form 646.

4.  If the Veteran wishes to proceed 
without representation, the RO/AMC should 
certify the appeal to the Board and 
provide the Veteran a 38 U.S.C.A. 
§ 20.1304 letter which gives the Veteran 
an opportunity to request a hearing, 
change representation and/or submit 
additional evidence following 
certification of the appeal to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


